Title: To Thomas Jefferson from J. Phillipe Reibelt, 1 May 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 1er. Mai 1805.
                  
                  Permettez—de Vous rappeller l’Affaire, pour laquelle j’etois adressè a Vous par le Gen. Kosciuszko il y a 2½ Ans,—de Vous dire, que le Colonel Armstrong n’a pas repondu du tout a votre invitation au Sujet de la Patente originale, qui est dans ses Mains—et de Vous prier, de vouloir bien lui ecrire iterativement, a çe qu’il remestte enfin cette Patente en Vos mains, desquelles je serois alors sur de la recevoir.
                  Je suis tres fachè, d’etre forcè de vous causer çette peine, mails il ne me reste autre Moyen pour avoir çet Original, que de me representer a Vous, d’autant plus que Vous avez bien voulu Vous charger Des le Commencement de l’exécution des pouvoirs, que le General a pris la libertè de Vous deferer dans çette Affaire, et en Consequence ecrie la premiere Lettre au Colonel pour l’extradition de cette Patente originale a Moi. 
                  Daignez agreèr mes respects les plus profonds et les plus sincers. 
                  
                     Reibelt.
                  
                  
                     P.S. Si Vous voulez me renvoyer le paquet de Plutarque de la Jeunesse, avec le Vol. des Oeuvres de Plutarque — Je Vous prierai de le faire remettre a Mr. le Consul francais Arcambal, qui ayant beaucoup de respect pour Vous et d’amitiè pour Moi, s’en chargera volontiers; Il est aussi le porteur obligeant de çelle ci.
                     
                  
                     P.S. Je viens de recevoir votre Lettre du 30—par la quelle je Vois, que le Plutarque de la jeunesse Vous convient.
                     
                        J’ai vendu, il y a quelques jours les derniers Exempl. du Manuel du Museum &c mais j’en attend, et je vous en enverrois par Consequent l’exemplaire, que Vous desirez, aussitot, que j’en aurois recu.
                     
                        Le Moulin en Question—au reste un idee extremement simple—n’est pas du tout un secret entre Vous et Moi,—je ne suis pas elevè dans les principes et les sentimens d’un Negociant, ils me sont tout etranger mais je ne puis pas Vous en donner une Notion assez exacte par ecrit—je viendrois, aussitot, que j’en aurois le loisir Vous presenter personellement mes respects a Votre Residence, et j’apporterois alors le Modèle &c. Je serois venu avec Mr. Arcambal, si mes affaires me l’avoient permises.
                  
               